DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 2, drawn to a substrate including magnetic particles and an array of electrodes, classified in H01L43/065.
II. Claim 3, drawn to a method of characterizing the effect of an object on a magnetic field, classified in G01R33/072
III. Claims 4-13 and 15, drawn to a sensor array substrate including a sensor array substrate layer, additional layers, conductor pad connections, and an insulating material, classified in H01L43/065.
IV. Claim 14, drawn to a sensor including a ceramic base, and a resistive substrate material, classified in H01L27/14625.
The inventions are independent or distinct, each from the other because:
Inventions I, III, and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, and effect.  
Invention I requires magnetic particles placed near to the resistive substrate that deflect the current pattern due to the normal magnetic field; and an array of electrodes to measure the potentials as the currents are deflected by magnetic field lines, where the deflection is related to the magnetic field but is not a direct measurement of the field value.
Invention II requires a sensor array substrate layer; additional layers stacked on top of the substrate to create interconnectivity to the 4 substrate and route wiring channels to go to required bias and measurement circuitry; 5 conductor pad connections to the substrate, wherein the conducting pads allow a current to flow within the substrate and the gaps between the conducting pads isolate one conducting pad from another; and an insulating material that isolates the sensing area substrate from devices being measured.
Invention III requires a ceramic based used for rigidity, a resistive substrate material applied by a laminating or coating process, wherein the implementation is part of a semiconductor process like complementary metal-oxide- semiconductor ("CMOS") or charged-coupled device ("CCD") camera sensors where the light sensitive is replaced by a resistive substrate material
Each of the above noted features from each claim is not found in the other claims in the manner recited in the claims.  As such, each invention has a materially different design, mode of operation, function, and effect, because each invention is defined almost entirely by different claim features that are claimed to have a different operation and function in a materially different manner than each other, and thus must have a materially different effect.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
I, II, III, and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of invention II can be practiced by a materially different apparatus, such as one not requiring the magnetic particles placed near to the resistive substrate that deflect the current pattern due to the normal magnetic field; and an array of electrodes to measure the potentials as the currents are deflected by magnetic field lines, where the deflection is related to the magnetic field but is not a direct measurement of the field value of invention I; or a sensor array substrate layer; additional layers stacked on top of the substrate to create interconnectivity to the 4 substrate and route wiring channels to go to required bias and measurement circuitry; 5 conductor pad connections to the substrate, wherein the conducting pads allow a current to flow within the substrate and the gaps between the conducting pads isolate one conducting pad from another of invention III; or a ceramic based used for rigidity, a resistive substrate material applied by a laminating or coating process, wherein the implementation is part of a semiconductor process like complementary metal-oxide- semiconductor ("CMOS") or charged-coupled device ("CCD") camera sensors where the light sensitive is replaced by a resistive substrate material of invention IV.  Instead, the process can be performed by conventional solid magnets not formed from magnetic particles, placed near a conventional Hall sensor, and where the sensing is a direct measurement of an external magnetic field or of the field from the solid magnets, and where the sensing is done without a ceramic base, without any connection to a CMOS or CCD camera sensor, and without the additional layers stacked in the claimed manner, the sensor array, or conductor pad connections as claimed in the above inventions.  

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search is required for each invention noted above. Each invention recites different claim features, such as the ceramic base of invention IV or the magnetic particles of invention I, which are not found in the other inventions.  As such, different search terms and strategies would be needed to search for each invention, creating a serious search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        


.